Exhibit 10.2

 

THIS AGREEMENT RELATES TO AN OFFERING OF SECURITIES IN AN OFFSHORE TRANSACTION
TO PERSONS WHO ARE NOT U.S. PERSONS (AS DEFINED IN REGULATIONS UNDER THE 1933
ACT) PURSUANT TO REGULATION S UNDER THE UNITED STATES SECURITIES ACT OF 1933, AS
AMENDED (THE “1933 ACT”), NONE OF THE SECURITIES TO WHICH THIS AGREEMENT RELATES
HAVE BEEN REGISTERED UNDER THE 1933 ACT, OR ANY U.S. STATE SECURITIES LAWS, AND,
UNLESS SO REGISTERED, NONE MAY BE OFFERED OR SOLD, DIRECTLY OR INDIRECTLY, IN
THE UNITED STATES OR TO U.S. PERSONS (AS DEFINED HEREIN) EXCEPT IN ACCORDANCE
WITH THE PROVISIONS OF REGULATION S UNDER THE 1933 ACT, PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE 1933 ACT, OR PURSUANT TO AN AVAILABLE EXEMPTION
FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE
1933 ACT AND IN EACH CASE ONLY IN ACCORDANCE WITH ALL APPLICABLE SECURITIES
LAWS, IN ADDITION, HEDGING TRANSACTIONS INVOLVING THE SECURITIES MAY NOT BE
CONDUCTED UNLESS IN ACCORDANCE WITH THE 1933 ACT.

 

NOTE PURCHASE AGREEMENT

 

THIS NOTE PURCHASE AGREEMENT (this “Agreement”) is made and entered into as of,
but not necessarily on, the 1st day of October, 2011, by and between Arkanova
Acquisition Corporation, a Nevada corporation (the “Company”), and Aton Select
Funds Limited (the “Investor”).

 

Background

 

A.                                   The Company and the Investor are executing
and delivering this Agreement in reliance upon the exemptions from securities
registration afforded by the provisions of Regulation S (“Regulation S”), as
promulgated by the U.S. Securities and Exchange Commission under the Securities
Act of 1933, as amended; and

 

B.                                     The Investor wishes to purchase from the
Company, and the Company wishes to sell and issue to the Investor, upon the
terms and conditions stated in this Agreement, a Secured Promissory Note (the
“Note”) in the aggregate principal amount of Seven Million and No/100 United
States Dollars (US $7,000,000.00) (the “Principal Amount”), bearing interest at
the rate of six percent (6.0%) per annum, in the form attached to the Loan
Conversion and Modification Agreement as Annex “A”.

 

C.                                     The Note is being issued by the Company
in exchange for the loan by the Holder to the Company of an additional One
Million and No/100 United States Dollars (US $1,000,000.00) plus the
cancellation of that certain Secured Promissory Note from the Company to
Investor dated October 1, 2009, with a currently outstanding principal amount of
Six Million and No/100 United States Dollars (US $6,000,000.00).

 

--------------------------------------------------------------------------------


 

Terms and Conditions

 

In consideration of the mutual promises made herein and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

 

1.                                       Definitions. In addition to those terms
defined above and elsewhere in this Agreement, for the purposes of this
Agreement, the following terms shall have the meanings set forth below:

 

(a)                                  “Affiliate” means, with respect to any
Person, any other Person which directly or indirectly through one or more
intermediaries Controls, is controlled by, or is under common control with, such
Person;

 

(b)                                 “Business Day” means a day, other than a
Saturday or Sunday, on which banks in Houston, Texas, are open for the general
transaction of business;

 

(c)                                  “Company’s Knowledge” means the actual
knowledge of the executive officers (as defined in Rule 405 under the 1933 Act)
of the Company;

 

(d)                                 “Control” (including the terms
“controlling”, “controlled by” or “under common control with”) means the
possession, direct or indirect, of the power to direct or cause the direction of
the management and policies of a Person, whether through the ownership of voting
securities, by contract or otherwise;

 

(e)                                  “Guaranty” has the meaning set forth in
Section 2 hereof;

 

(f)                                    “Material Adverse Effect” means a
material adverse effect on (i) the assets, liabilities, results of operations,
condition (financial or otherwise), business, or prospects of the Company and
its Subsidiaries taken as a whole, or (ii) the ability of the Company to perform
its obligations under the Transaction Documents;

 

(g)                                 “Person” means an individual, corporation,
partnership, limited liability company, trust, business trust, association,
joint stock company, joint venture, sole proprietorship, unincorporated
organization, governmental authority or any other form of entity not
specifically listed herein;

 

(h)                                 “Pledge Agreement” has the meaning set forth
in Section 2 hereof;

 

(i)                                     “Purchase Price” means the Principal
Amount payable as set forth in Subparagraph C of the Background section of this
Agreement;

 

(j)                                     “SEC” means the United States Securities
and Exchange Commission;

 

(k)                                  “Subsidiaries” means the wholly-owned or
majority owned subsidiaries of the Company;

 

(l)                                     “Transaction Documents” means this
Agreement, the Note, the Pledge Agreement and the Guaranty;

 

(m)                               “1933 Act” means the Securities Act of 1933,
as amended, or any successor statute, and the rules and regulations promulgated
thereunder; and

 

2

--------------------------------------------------------------------------------


 

(n)                                 “1934 Act” means the Securities Exchange Act
of 1934, as amended, or any successor statute, and the rules and regulations
promulgated thereunder.

 

2.                                       Purchase and Sale of the Note;
Security.  Subject to the terms and conditions of this Agreement, on the Closing
Date, the Company shall sell and issue to the Investor, the Note in the
Principal Amount in exchange for the Purchase Price. The Company shall also
pledge to the Investor, pursuant to terms of the form of Pledge Agreement
attached to the Conversion and Loan Modification Agreement as Annex “C”, all of
the membership interests in the Company’s wholly-owned subsidiary, Provident
Energy of Montana, LLC, a Montana limited liability corporation that owns the
Two Medicine Cut Bank Sand Unit in Pondera and Glacier Counties, Montana, to
secure payment of the indebtedness evidenced by the Note (the “Security
Interest”).  As an indirect beneficiary of the Investor’s purchase of the Note
and as further security for payment of the indebtedness evidenced by the Note,
the Company’s parent corporation, Arkanova Energy Corporation (“AEC”), has
agreed to guarantee the payment of the Note by the execution and delivery to the
Investor at the Closing of the form of Guaranty attached to the Conversion and
Loan Modification Agreement as Annex “D”.

 

3.                                       Closing. There shall be no formal
closing ceremony with respect to the transactions contemplated by this
Agreement.   Instead, the parties shall execute and exchange the Transaction
Documents by facsimile and email and the closing of the transactions
contemplated by this Agreement shall be deemed to have occurred (the “Closing”)
on the date (the “Closing Date”) that the Company receives the Purchase Price in
full.

 

4.                                       Representations and Warranties of the
Company. The Company hereby represents and warrants to the Investor that, except
as set forth in any schedules delivered herewith (collectively, the “Disclosure
Schedules”):

 

(a)                                  Organization, Good Standing and
Qualification. The Company is a corporation duly organized, validly existing and
in good standing under the laws of the jurisdiction of its incorporation and has
all requisite corporate power and authority to carry on its business as now
conducted and to own its properties. The Company is duly qualified to do
business as a foreign corporation and is in good standing in each jurisdiction
in which the conduct of its business or its ownership or leasing of property
makes such qualification or leasing necessary unless the failure to so qualify
has not and could not reasonably be expected to have a Material Adverse Effect.

 

(b)                                 Authorization. The Company has full power
and authority and, has taken all requisite action on the part of the Company,
its officers, directors and stockholders necessary for (i) the authorization,
execution and delivery of the Transaction Documents, (ii) authorization of the
performance of ail obligations of the Company hereunder or thereunder, and (iii)
the authorization, issuance and delivery of the Note.  The Transaction Documents
constitute the legal, valid and binding obligations of the Company, enforceable
against the Company in accordance with their terms, subject to bankruptcy,
insolvency, fraudulent transfer, reorganization, moratorium and similar laws of
general applicability, relating to or affecting creditors’ rights generally.

 

(c)                                  Valid Issuance. The Note has been duly and
validly authorized and, when issued and paid for pursuant to this Agreement,
shall be free and clear of all encumbrances and restrictions (other than those
created by the Investor), except for restrictions on transfer set forth in the
Transaction Documents or imposed by applicable securities laws.

 

3

--------------------------------------------------------------------------------


 

(d)                                 Consents. The execution, delivery and
performance by the Company of the Transaction Documents, and the offer, issuance
and sale of the Note requires no consent of, action by or in respect of, or
filing with, any Person, governmental body, agency, or official other than
filings that have been made pursuant to applicable state securities laws, and
post-sale filings pursuant to applicable state and federal securities laws which
the Company undertakes to file within the applicable time periods.

 

(e)                                  Use of Proceeds. The Additional Loan Amount
shall be primarily used by the Company for the maintenance and development of
the Two Medicine Cut Bank Sand Unit in Pondera and Glacier Counties, Montana.

 

(f)                                    No Conflict, Breach, Violation or
Default. The execution, delivery and performance of the Transaction Documents by
the Company and the issuance and sale of the Note will not conflict with or
result in a breach or violation of any of the terms and provisions of, or
constitute a default under (i) the Company’s Certificate of Incorporation or the
Company’s Bylaws, both as in effect on the date hereof, or (ii)(a) any statute,
rule, regulation or order of any governmental agency or body or any court,
domestic or foreign, having jurisdiction over the Company or any of its assets
or properties, or (b) any agreement or instrument to which the Company is a
party or by which the Company is bound or to which any of its assets or
properties is subject.

 

(g)                                 Litigation. To the Company’s knowledge,
there are no disputes or actions pending or threatened against the Company or
its properties.

 

(h)                                 No Directed Selling Efforts or General
Solicitation. Neither the Company nor any Person acting on its behalf has
conducted any general solicitation or general advertising (as those terms are
used in Regulation S) in connection with the offer or sale of the Note.

 

(i)                                     No Integrated Offering. Neither the
Company nor any of its Affiliates, nor any Person acting on its or their behalf
has, directly or indirectly, made any offers or sales of any Company security or
solicited any offers to buy any security, under circumstances that would
adversely affect reliance by the Company on Regulation S for the exemption from
registration for the transactions contemplated hereby or would require
registration of the Note under the 1933 Act.

 

(j)                                     Private Placement. The offer and sale of
the Note to the Investor as contemplated hereby is exempt from the registration
requirements of the 1933 Act.

 

5.                                       Representations and Warranties of the
Investor. The Investor hereby represents and warrants to the Company that:

 

(a)                                  Power.  The Investor has the necessary
legal capacity (in the case of an individual person), or has the power and
authority (if other than an individual person) to execute and deliver this
Agreement and to perform such Investor’s obligations hereunder and to consummate
all of the transactions contemplated hereby, including but not limited to,
purchase of the Note.

 

(b)                                 Binding Obligation.  This Agreement has been
duly executed and delivered by the Investor and constitutes the legal, valid and
binding obligation of such Investor, enforceable against such Investor in
accordance with its terms, except as such enforceability may be limited

 

4

--------------------------------------------------------------------------------


 

by the effect of applicable bankruptcy, insolvency, reorganization, moratorium
or other similar laws affecting the enforcement of creditors’ rights generally.

 

(c)                                  Absence of Breaches and Defaults.  The
execution, delivery and performance by the Investor of this Agreement and the
consummation of the transactions contemplated hereby do not breach or constitute
a default under any loan or purchase agreement, indenture, mortgage, deed of
trust, lease, instrument, contract or other agreement binding on or affecting
either such Investor or any of his property or assets, the breach of which,
either individually or in the aggregate, could reasonably be expected to have a
material adverse effect on the Investor.

 

(d)                                 Purchase Entirely for Own Account. The Note
to be received by the Investor hereunder will be acquired for such Investor’s
own account, not as nominee or agent, and not with a view t the resale or
distribution of any part thereof in violation of the 1933 Act, and such Investor
has no present intention of selling, granting any participation in, or otherwise
distributing the same in violation of the 1933 Act without prejudice, however,
to such Investor’s right at all times to sell or otherwise dispose of all or any
part of the Note in compliance with applicable federal and state securities
laws.  Nothing contained herein shall be deemed a representation or warranty by
the Investor to hold the Note for any period of time. The Investor is not a
broker-dealer registered with the SEC under the 1934 Act or an entity engaged in
a business that would require it to be so registered.

 

(e)                                  Investment Experience.  The Investor
acknowledges that it can bear the economic risk and complete loss of its
investment in the Note and has such knowledge and experience in financial or
business matters that it is capable of evaluating the merits and risks of the
investment contemplated hereby.

 

(f)                                    Disclosure of Information. The Investor
has had an opportunity to receive all information related to the Company
requested by it and to ask questions of and receive answers from the Company
regarding the Company, its business and the terms and conditions of the offering
of the Note.

 

(g)                                 No Reliance.  The Investor has not relied
upon the Company or its directors and officers, or the Company’s legal counsel
or advisors for investment, legal or tax advice, including advice with respect
to the hold periods and resale restrictions imposed upon the Note by the
securities legislation in the jurisdiction in which the Investor resides, and
has, if desired, in all cases sought the advice of the Investor’s own personal
investment advisor, legal counsel and tax advisors, and the Investor is either
experienced in or knowledgeable with regard to the affairs of the Company or,
either alone or with its professional advisors, is capable by reason of
knowledge and experience in financial and business matters in general, and
investments in particular, of evaluating the merits and risks of an investment
in the Note, and it is able to bear the economic risk of an investment in the
Note and can otherwise be reasonably assumed to have the capacity to protect its
own interest in connection with the investment.

 

(h)                                 Further Representations and
Acknowledgements.  The Investor further represents and acknowledges that:

 

(i)                                     The Investor is not a “U.S. Person” as
that term is defined in Regulation S.

 

(ii)                                  The Investor is located outside the United
States.

 

5

--------------------------------------------------------------------------------


 

(iii)                               The Investor is not aware of any
advertisement of any of the Note to be issued hereunder.

 

(iv)                              The Investor will not acquire the Note as a
result of, and will not itself engage in, any “directed selling efforts” (as
defined in Regulation S under the 1933 Act) in the United States in respect of
the Note which would include any activities undertaken for the purpose of, or
that could reasonably be expected to have the effect of, conditioning the market
in the United States for the resale of the Note; provided, however, that the
Investor may sell or otherwise dispose of the Note pursuant to registration
under the 1933 Act and any applicable state securities laws or under an
exemption from such registration requirements and as otherwise provided herein.

 

(v)                                 The Investor agrees that the Company will
refuse to register any transfer of the Note not made in accordance with the
provisions of Regulation S, pursuant to an effective registration statement
under the 1933 Act or pursuant to an available exemption from the registration
requirements of the 1933 Act and in accordance with applicable state securities
laws.

 

(vi)                              The Investor understands and agrees that
offers and sales of any Note prior to the expiration of a period of one year
after the date of transfer of the Note (the “Distribution Compliance Period”),
shall only be made in compliance with the safe harbor provisions set forth in
Regulation S, pursuant to the registration provisions of the 1933 Act or an
exemption therefrom, and that all offers and sales after the Distribution
Compliance Period shall be made only in compliance with the registration
provisions of the 1933 Act or an exemption therefrom and in each case only in
accordance with all applicable securities laws.

 

(i)                                     Restricted Securities. The Investor
understands that the Note is characterized as “restricted securities” under the
U.S. federal securities laws and have not been registered under the 1933 Act or
under any state or “blue sky” laws of the United States, and is being offered in
a transaction not involving any public offering within the meaning of the 1933
Act, and unless so registered, may not be offered or sold in the United States
or to U.S. Persons as defined in Regulation S promulgated under the 1933 Act,
and in each case only in accordance with applicable securities laws.

 

(j)                                     No Hedging Transactions.  The Investor
understands and agrees not to engage in any hedging transactions involving the
Note prior to the end of the Distribution Compliance Period unless such
transactions are in compliance with the provisions of the 1933 Act.

 

(k)                                  Restrictions on Transfer.  The Investor
hereby acknowledges and agrees to the Company making a notation on its records
or giving instructions to the registrar and transfer agent of the Company in
order to implement the restrictions on transfer set forth and described herein.

 

(l)                                     Legends.  It is understood that, except
as provided below, certificates evidencing the Note will bear the following or
any similar legend, as well as the legend required by any state authority if
required in connection with the issuance of sale of the Note:

 

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE U.S. SECURITIES ACT OF 1933, AS AMENDED (THE “U.S. SECURITIES ACT”) OR OTHER
APPLICABLE

 

6

--------------------------------------------------------------------------------


 

SECURITIES LAWS. THESE SECURITIES HAVE BEEN ACQUIRED FOR INVESTMENT AND NOT WITH
A VIEW TO DISTRIBUTION OR RESALE AND MAY NOT BE OFFERED, SOLD, PLEDGED OR
OTHERWISE TRANSFERRED EXCEPT (1) IN ACCORDANCE WITH THE PROVISIONS OF
REGULATIONS S, RULE 901 THROUGH RULE 905, AND PRELIMINARY NOTE UNDER THE U.S.
SECURITIES ACT OR (2) PURSUANT TO AN AVAILABLE EXEMPTION FROM THE REGISTRATION
REQUIREMENTS OF THE U.S. SECURITIES ACT OR (3) PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT. HEDGING TRANSACTIONS INVOLVING THESE SECURITIES MAY NOT
BE CONDUCTED UNLESS IN COMPLIANCE WITH THE U.S. SECURITIES ACT.

 

(m)                               No General Solicitation.  The Investor did not
learn of the investment in the Note as a result of any public advertising or
general solicitation.

 

(n)                                 Brokers and Finders.  No Person will have,
as a result of the transactions contemplated by the Transaction Documents, any
valid right, interest or claim against or upon the Company or the Investor for
any commission, fee or other compensation pursuant to any agreement, arrangement
or understanding entered into by or on behalf of the Investor.

 

6.                                       Conditions to Closing:

 

(a)                                  Conditions to the Investor’s Obligations. 
The obligation of the Investor to purchase the Note at the Closing is subject to
the fulfillment to such Investor’s satisfaction, on or prior to the Closing
Date, of the following conditions, any of which may be waived by the Investor:

 

(i)                                     The representations and warranties made
by the Company in Section 4. hereof qualified as to materiality shall be true
and correct at all times prior to and on the Closing Date, except to the extent
any such representation or warranty expressly speaks as of an earlier date, in
which case such representation or Warranty shall be true and correct as of such
earlier date, and, the representations and warranties made by the Company in
Section 4 hereof not qualified as to materiality shall be true and correct in
all material respects at all times prior to and on the Closing Date, except to
the extent any such representation or warranty expressly speaks as of an earlier
date, in which case such representation or warranty shall be true and correct in
all material respects as of such earlier date.  The Company shall have performed
in all material respects all obligations and conditions herein required to be
performed or observed by it on or prior to the Closing Date.

 

(ii)                                  The Company shall have obtained any and
all consents, permits, approvals, registrations and waivers necessary or
appropriate for consummation of the purchase and sale of the Note, and the
consummation of the other transactions contemplated by the Transaction
Documents, all of which shall be in full force and effect.

 

(iii)                               No judgment, writ, order, injunction, award
or decree of or by any court, or judge, justice or magistrate, including any
bankruptcy court or judge, or any order of or by any governmental authority,
shall have been issued, and no action or proceeding shall have been instituted
by any governmental authority, enjoining or preventing the consummation of the
transactions contemplated hereby or in the other Transaction Documents.

 

7

--------------------------------------------------------------------------------


 

(iv)                              Payment in full of all accrued interest under
the Old Note as provided in the Old Note.

 

(b)                                 Conditions to Obligations of the Company. 
The Company’s obligation to sell and issue the Note at the Closing is subject to
the fulfillment to the satisfaction of the Company on or prior to the Closing
Date of the following conditions, any of which may be waived by the Company:

 

(i)                                     The representations and warranties made
by the Investor in Section 5 hereof shall be true and correct in all respects on
the Closing Date with the same force and effect as if they had been made on and
as of said date.  The Investor shall have performed in all material respects all
obligations and conditions herein required to be performed or observed by them
on or prior to the Closing Date.

 

(ii)                                  The Investor shall have paid the Purchase
Price to the Company.

 

(c)                                  Termination of Obligations to Effect
Closing; Effects.

 

(i)                                     The obligations of the Company, on the
one hand, and the Investor, on the other hand, to effect the Closing shall
terminate as follows:

 

(A)                              Upon the mutual written consent of the Company
and the Investor;

 

(B)                                By the Company if any of the conditions set
forth in Paragraph 6(b) shall have become incapable of fulfillment, and shall
not have been waived by the Company;

 

(C)                                By an Investor (with respect to itself only)
if any of the conditions set forth in Paragraph 6(a) shall have become incapable
of fulfillment, and shall not have been waived by the Investor; or

 

(D)                               By either the Company or the Investor if the
Closing has not occurred on or prior to October 15, 2009; provided, however,
that, except in the case of clause (i) above, the party seeking to terminate its
obligation to effect the Closing shall not then be in breach of any of its
representations, warranties, covenants or agreements contained in this Agreement
or the other Transaction Documents if such breach has resulted in the
circumstances giving rise to such party’s seeking to terminate its obligation to
effect the Closing.

 

7.                                       Covenants and Agreements of the
Company:

 

(a)                                  Reports. The Company will furnish to the
Investor and/or their assignees such information relating to the Company and its
Subsidiaries as from time to time may reasonably be requested by the Investor
and/or their assignees; provided, however, that the Company shall not disclose
material nonpublic information to the Investor, or to advisors to or
representatives of the Investor, unless prior to disclosure of such information
the Company identifies such information as being material nonpublic information
and provides the Investor, such advisors and representatives with the
opportunity to accept or refuse to accept such material nonpublic

 

8

--------------------------------------------------------------------------------


 

information for review and the Investor wishing to obtain such information
enters into an appropriate confidentiality agreement with the Company with
respect thereto.

 

(b)                                 No Conflicting Agreements. The Company will
not take any action, enter into any agreement or make any commitment that would
conflict or interfere in any material respect with the Company’s obligations to
the Investor under the Transaction Documents.

 

(c)                                  Compliance with Laws. The Company will
comply in all material respects with all applicable laws, rules, regulations,
orders and decrees of all governmental authorities.

 

(d)                                 Security Interest. The Company shall
cooperate with the Investor in all reasonable respects in connection with the
establishment and maintenance of the Security Interest.  The Company agrees to
execute such further documents and instruments and to take such further actions
as may be reasonably necessary to carry out the purposes and intent of the
Security Agreement.  The Company shall be responsible for the payment of all
costs and expenses reasonably incurred by the Investor in connection with the
preparation of any documents, instruments or agreements required to create or
perfect the Security Interest and for all filing fees related thereto.

 

(e)                                  Termination of Covenants. The provisions of
Sections 8(a), (b), (c) and (d) above shall terminate and be of no further force
and effect on the date on which the Company’s obligations under the Note
terminate.

 

8.                                       Survival and Indemnification:

 

(a)                                  Survival. The representations, warranties,
covenants and agreements contained in this Agreement shall survive the Closing
of the transactions contemplated by this Agreement until the repayment in full
of the Note.

 

(b)                                 Indemnification. The Company agrees to
indemnify and hold harmless each Investor and its Affiliates and their
respective directors, officers, employees and agents from and against any and
all losses, claims, damages, liabilities and expenses (including without
limitation reasonable attorney fees and disbursements and other expenses
incurred in connection with investigating, preparing or defending any action,
claim or proceeding, pending or threatened and the costs of enforcement thereof)
(collectively, “Losses”) to which such Person may become subject as a result of
any breach of representation, warranty, covenant or agreement made by or to be
performed on the part of the Company under the Transaction Documents, and will
reimburse any such Person for all such amounts as they are incurred by such
Person.

 

(c)                                  Conduct of Indemnification Proceedings.
Promptly after receipt by a Person (the “Indemnified Person”) of notice of any
demand, claim or circumstances which would or might give rise to a claim or the
commencement of any action, proceeding or investigation in respect of which
indemnity may be sought pursuant to Section 8(b), such Indemnified Person shall
promptly notify the Company in writing and the Company shall assume the defense
thereof, including the employment of counsel reasonably satisfactory to such
Indemnified Person, and shall assume the payment of all fees and expenses;
provided, however, that the failure of any Indemnified Person so to notify the
Company shall not relieve the Company of its obligations hereunder except to the
extent that the Company is materially prejudiced by such failure to notify. In
any such proceeding, any Indemnified Person shall have the right to retain its
own counsel, but the fees and expenses of such counsel shall be at the expense
of such Indemnified Person unless: (i) the Company and the Indemnified Person
shall have mutually agreed to the retention of such counsel;

 

9

--------------------------------------------------------------------------------


 

or (ii) in the reasonable judgment of counsel to such Indemnified Person
representation of both parties by the same counsel would be inappropriate due to
actual or potential differing interests between them.  The Company shall not be
liable for any settlement of any proceeding effected without its written
consent, which consent shall not he unreasonably withheld, but if settled with
such consent, or if there be a final judgment for the plaintiff, the Company
shall indemnify and hold harmless such Indemnified Person from and against any
loss or liability (to the extent stated above) by reason of such settlement or
judgment.  Without the prior written consent of the Indemnified Person, which
consent shall not be unreasonably withheld, the Company shall not effect any
settlement of any pending or threatened proceeding in respect of which any
Indemnified Person is or could have been a party and indemnity could have been
sought hereunder by such Indemnified Party, unless such settlement includes an
unconditional release of such Indemnified Person from all liability arising out
of such proceeding.

 

9.                                       Miscellaneous.  The following
miscellaneous provisions shall apply to this Agreement:

 

(a)                                  Successors and Assigns. This Agreement may
not be assigned by a party hereto without the prior written consent of the
Company or the Investor, as applicable, provided, however, that an investor may
assign its rights and delegate its duties hereunder in whole or in part to an
Affiliate or to a third party acquiring the Note in a private transaction
without the prior written consent of the Company, after notice duly given by
such Investor to the Company.  The provisions of this Agreement shall inure to
the benefit of and be binding upon the respective permitted successors and
assigns of the parties. Nothing in this Agreement, express or implied, is
intended to confer upon any party other than the parties hereto or their
respective successors and assigns any rights, remedies, obligations, or
liabilities under or by reason of this Agreement, except as expressly provided
in this Agreement.

 

(b)                                 Counterparts: Faxes. This Agreement may be
executed in two or more counterparts, each of which shall be deemed an original,
but all of which together shall constitute one and the same instrument.  This
Agreement may also be executed via facsimile, which shall be deemed an original.

 

(c)                                  Titles and Subtitles. The titles and
subtitles used in this Agreement are used for convenience only and are not to be
considered in construing or interpreting this Agreement.

 

(d)                                 Notices. Unless otherwise provided, any
notice required or permitted under this Agreement shall be given in writing and
shall be deemed effectively given as hereinafter described (i) if given by
personal delivery, then such notice shall be deemed given upon such delivery,
(ii) if given by telex or telecopier, then such notice shall be deemed given
upon receipt of confirmation of complete transmittal, (iii) if given by mail,
then such notice shall be deemed given upon the earlier of (A) receipt of such
notice by the recipient or (B) three days after such notice is deposited in
first class mail, postage prepaid, and (iv) if given by an internationally
recognized overnight air courier, then such notice shall be deemed given one
business day after delivery to such carrier. All notices shall be addressed to
the party to be notified at the address as follows, or at such other address as
such party may designate by ten days’ Loan written notice to the other party:

 

10

--------------------------------------------------------------------------------


 

If to the Company:

 

Arkanova Acquisition Corporation

305 Camp Craft Rd., Suite 525

Austin, TX 78746

Fax: 888-329-7716

Attention: Pierre Mulacek, President

 

If to the Investor:

 

To the Address for Notice as provided on the signature page hereof.

 

(e)                                  Expenses. The parties hereto shall pay
their own costs and expenses in connection herewith. In the event that legal
proceedings are commenced by any party to this Agreement against another party
to this Agreement in connection with this Agreement or the other Transaction
Documents, the party or parties which do not prevail in such proceedings shall
severally, but not jointly, pay their pro rata share of the reasonable
attorneys’ fees and other reasonable out-of-pocket costs and expenses incurred
by the prevailing party in such proceedings.

 

(f)                                    Amendments and Waivers. Any term of this
Agreement may be amended and the observance of any term of this Agreement may be
waived (either generally or in a particular instance and either retroactively or
prospectively), only with the written consent of the Company and the Investor.
Any amendment or waiver effected in accordance with this Paragraph shall be
binding upon each holder of any Note purchased under this Agreement at the time
outstanding, each future holder of all such Note, and the Company.

 

(g)                                 Publicity. Except as set forth below, no
public release or announcement concerning the transactions contemplated hereby
shall be issued by the Company or the Investor without the prior consent of the
Company (in the case of a release or announcement by the Investor) or the
Investor (in the case of a release or announcement by the Company) (which
consents shall not be unreasonably withheld), except as such release or
announcement may be required by law or the applicable rules or regulations of
any securities exchange or securities market, in which case the Company or the
Investor, as the case may be, shall allow the Investor or the Company, as
applicable, to the extent reasonably practicable in the circumstances,
reasonable time to comment on such release or announcement in Loan of such
issuance.

 

(h)                                 Severability. Any provision of this
Agreement that is prohibited or unenforceable in any jurisdiction shall, as to
such jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof but shall
be interpreted as if it were written so as to be enforceable to the maximum
extent permitted by applicable law, and any such prohibition or unenforceability
in any jurisdiction shall not invalidate or render unenforceable such provision
in any other jurisdiction. To the extent permitted by applicable law, the
parties hereby waive any provision of law which renders any provision hereof
prohibited or unenforceable in any respect.

 

(i)                                     Entire Agreement. This Agreement,
including the exhibits and any disclosure schedules, and the other Transaction
Documents constitute the entire agreement among the parties hereof with respect
to the subject matter hereof and thereof and supersede all prior

 

11

--------------------------------------------------------------------------------


 

agreements and understandings, both oral and written, between the parties with
respect to the subject matter hereof and thereof.

 

(j)                                     Further Assurances. The parties shall
execute and deliver all such further instruments and documents and take all such
other actions as may reasonably be required to carry out the transactions
contemplated hereby and to evidence the fulfillment of the agreements herein
contained.

 

(k)                                  Governing Law: Consent to Jurisdiction;
Waiver of Jury Trial. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Texas without regard to the choice of
law principles thereof. Each of the parties hereto irrevocably submits to the
exclusive jurisdiction of the Courts of the State of Texas for the purpose of
any suit, action, proceeding or judgment relating to or arising out of this
Agreement and the transactions contemplated hereby. Service of process in
connection with any such suit, action or proceeding may be served on each party
hereto anywhere in the world by the same methods as are specified for the giving
of notices under this Agreement. Each of the parties hereto irrevocably consents
to the jurisdiction of any such court in any such suit, action or proceeding and
to the laying of venue in such court. Each party hereto irrevocably waives any
objection to the laying of venue of any such suit, action or proceeding brought
in such courts and irrevocably waives any claim that any such suit, action or
proceeding brought in any such court has been brought in an inconvenient forum.
EACH OF THE PARTIES HERETO WAIVES ANY RIGHT TO REQUEST A TRIAL BY JURY IN ANY
LITIGATION WITH RESPECT TO THIS AGREEMENT AND REPRESENTS THAT COUNSEL HAS BEEN
CONSULTED SPECIFICALLY AS TO THIS WAIVER.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

12

--------------------------------------------------------------------------------


 

Signatures

 

To evidence the binding effect of the terms and conditions set forth above, the
parties have executed this Agreement or caused their duly authorized officers to
execute this Agreement as of the date first above written.

 

 

ARKANOVA ACQUISITION CORPORATION

 

 

 

 

 

 

 

 

By:

/s/Pierre Mulacek

 

 

 

Pierre Mulacek, President

 

 

 

 

 

 

 

 

 

 

ATON SELECT FUNDS LIMITED

 

 

 

 

 

 

 

 

 

 

By:

/s/David Dawes

 

 

 

David Dawes, Director

 

 

 

 

 

 

ADDRESS FOR NOTICE

 

 

 

 

 

 

C/o:

 

 

 

Street:

 

 

 

City/State/Zip:

 

 

 

Attention:

 

 

 

Tel:

 

 

 

Fax:

 

 

 

 

 

 

 

DELIVERY INSTRUCTIONS

 

 

(if different from above)

 

 

 

 

 

 

C/o:

 

 

 

Street:

 

 

 

City/State/Zip:

 

 

 

Attention:

 

 

 

Tel:

 

 

 

 

13

--------------------------------------------------------------------------------